UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2165


HAROLD OWEN,

                    Plaintiff - Appellant,

             v.

K-MART CORPORATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:16-cv-00024-JPJ-PMS)


Submitted: February 28, 2018                                      Decided: March 9, 2018


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Scott, Jr., STREET LAW FIRM, LLP, Grundy, Virginia, for Appellant.
Danielle D. Giroux, George A. Somerville, Kathryn D. Jones, HARMAN, CLAYTOR,
CORRIGAN & WELLMAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harold Owen appeals the district court’s order granting summary judgment to

K-Mart. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.      Owen v. K-Mart Corp., No.

1:16-cv-00024-JPJ-PMS (W.D. Va. Sept. 7, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2